DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/122181 11/29/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 8/31/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended claims 1, 3-5, 8, 12-13, 16-19 and 21 have been amended and claims 14-15 have been canceled and claims 2, 6-7, 9-11, 20 and 22 have been remained.
      Claims 1-13 and 16-22 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 08/31/2020 is acceptable.
                               Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/11/2021 and 09/14/2021.

 
       This application is in condition for allowance except for the following formal matters:
         Specification

         A title such as – DISPLAY SUBSTRATE HAVING GATE EXTENSION PORTION PROTRUDING FROM GATE ELECTRODE OF FIRST TRANSISTOR, DISPLAY DEVICE AND MANUFACTURING METHOD THE SAME THEREOF – or is suggested 
                                   Allowable Subject Matter
6.    Claims 1-13 and 16-22 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display substrate, comprising the second capacitor electrode and the first electrode of the second transistor are in a same layer and made of a same material, and are insulated from each other; the display substrate further comprises an extension portion protruding from the gate electrode of the first transistor, and the extension portion is extended from the gate electrode of the first transistor in the second direction; the extension portion is at least partially overlapped with the first electrode of the second transistor in a direction perpendicular to the base substrate and is electrically connected with the first electrode of the second transistor; in the first direction, the gate electrode of the first transistor has a first side closest to the second capacitor electrode, the extension portion has a second side closest to the second capacitor electrode, and the second side is recessed in a direction away from the second capacitor electrode with respect to the first side, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-13 and 16-21 are directly or indirectly depend on the independent claim 1.      
        Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method for manufacturing a display substrate, comprising the second capacitor electrode and the first electrode of the second transistor are in a same layer, insulated from each other, and are made of a same material; the manufacturing method further comprises forming an extension portion that protrudes from the gate electrode of the first transistor, the extension portion extending from the gate electrode of the first transistor in the second direction and being at least partially overlapped with the first electrode of the second transistor in a direction perpendicular to the base substrate and is electrically connected with the first electrode of the second transistor; in the first direction, the gate electrode of the first transistor has a first side closest to the second capacitor electrode, the extension portion has a second side closest to the second capacitor electrode, and the second side is recessed in a direction away from the second capacitor electrode with respect to the first side, in combinations with the other steps as cited in the independent claim 22.

       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                 Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SHIM (U.S. Publication No. 2018/0061296 A1), KIM (U.S. Publication No. 2018/0190198 A1), LIM et al. (U.S. Publication No. 2018/0182283 A1) and YAO et al. (U.S. Publication No. 2016/0124279 A1).
                                                 Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892